Citation Nr: 1633289	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  12-13 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for myelomonocytic leukemia, to include as to due herbicide exposure and/or exposure to Camp Lejeune contaminated water.

2.  Entitlement to service connection for neural behavioral tics, include as to due herbicide exposure and/or exposure to Camp Lejeune contaminated water

3.  Entitlement to an increased rating for residuals of chronic brain syndrome due to trauma, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	John Dorrity, Agent



WITNESSES AT HEARING ON APPEAL

Appellant and spouse (B.D.)


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from February 1963 to January 1967.  

These matters come before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Newark, New Jersey, and a July 2014 rating decision of the VARO in Louisville, Kentucky.  

In January 2016, the Veteran and a witness testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  In March 2016, the Veteran submitted additional evidence with a waiver of regional office consideration.  

The Veteran has indicated that he believes that he has a balance disability due to his service-connected brain disability on appeal.  However, a 2009 VA examination report indicates that the Veteran's balance problem may be due to a different service-connected disability (i.e. hearing loss and/or tinnitus).  Based on the foregoing, the Board finds that VA should notify the claimant and the claimant's representative of the information necessary to complete the application form for the Veteran to file a claim for entitlement to service connection for a balance disability casually related to, or aggravated by, a service-connected disability.  As the Board does not have jurisdiction over this matter, it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

The issues of entitlement to service connection for neural behavioral tics, to include as to due herbicide exposure and/or exposure to Camp Lejeune contaminated water, and entitlement to an increased rating for residuals of chronic brain syndrome due to trauma, currently evaluated as 10 percent disabling are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was diagnosed with chronic myelomonocytic leukemia (CML) in 2010, approximately 43 after separation from service.  

2.  The Veteran does not have B-cell leukemia, to include hairy cell leukemia or chronic lymphocytic leukemia.  

3.  The most probative evidence of record is against a finding that the Veteran has leukemia causally related to, or aggravated by, active service, to include exposure to herbicides and/or toxins in Camp Lejeune water.  


CONCLUSION OF LAW

The criteria for service connection for chronic myelomonocytic leukemia, to include as to due herbicide exposure and/or exposure to Camp Lejeune contaminated water, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   In this regard, the Board notes that it did not request a clinical opinion as to whether the Veteran's leukemia is causally related to herbicide exposure; however, as there is no competent indication in the claims file which suggests such, no opinion is warranted.  

The Board also notes that the evidence was held open for an additional 90 from the Board hearing for the Veteran to submit additional evidence if he desired.  

Legal Criteria

Service Connection in general

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. Feb. 21, 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

Presumptive service connection - herbicide exposure

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met. 38 C.F.R. § 3.309(e).  

A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Camp Lejeune

VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs). In the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the VOCs trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent. Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  Fourteen diseases have been placed into the category of limited/suggestive evidence of an association with the contaminating water-supply system at Camp Lejeune.  These diseases are: esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myelodysplastic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects.  Manifestation of any of the above listed disease in a Veteran with verified Camp Lejeune service between 1953 and 1987 is sufficient to request an opinion, but it not sufficient, on its own to warrant service connection.  In other words, there is not a presumption that the disease is due to service, merely an indication that it may be due to service and that further development (i.e. a medication opinion/examination) is warranted.  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the U.S. Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The Veteran was diagnosed with chronic myelomonocytic leukemia (CML) in 2010; 43 years after separation from service.  The Veteran asserts that his leukemia is related to exposure to herbicides in Vietnam, and/or exposure to contaminated water at Camp Lejeune, North Carolina.  The Veteran's military personnel records confirm his presence in Vietnam in 1966.  His STRs reflect service at Camp Lejeune in 1963.  Thus, based on the time frames, he is presumed to have been exposed to certain herbicides (Vietnam) and certain volatile organic compounds (Camp Lejeune).  Nonetheless, the Board finds, for the reasons noted below, that service connection for his type of leukemia is not warranted. 

Despite presumed exposure to an herbicide agent, presumptive service connection under 38 C.F.R. § 3.307(a)(6) is not warranted.  Service connection is only warranted on this presumptive basis for a specific list of diseases set forth under 38 C.F.R. § 3.309(e) as listed above.  VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted. 72 Fed. Reg. 112 (2007).  The Secretary has not determined a presumption of service connection is warranted for the Veteran's type of leukemia.  As noted above, presumptive service connection is warranted for chronic lymphocytic leukemia and B cell leukemia; however, the Veteran does not have either of those types of leukemia.  

The March 2014 VA examination report reflects that leukemia is divided into four categories based on the appearance of the cells (either lymphocytic or myelogenous) and the type of cells which make up the leukemia.  The Veteran's leukemia has been diagnosed as myelogenous (CML).  It is not a type of lymphocytic leukemia (chronic lymphocytic or B cell) for which service is warranted.

For these reasons, the Board finds that the law clearly renders the herbicide presumption inapplicable to the Veteran's cancer.  

The Board has also considered the Veteran's service at Camp Lejeune.  Despite presumed exposure to an toxics at Camp Lejeune, service connection is not warranted.  As noted above, service connection requires continuity of symptoms or a competent nexus opinion.    

The Board has considered the Court's opinion in Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); however, the evidence of record is negative for a competent clinical opinion that the Veteran's leukemia is as least as likely as not due to his service, to include exposure to herbicides or other toxins.  

The Veteran's STRs are negative for any complaints of, or treatment for, leukemia, and the Veteran testified at the 2016 Board hearing that he did not have any indication of leukemia in service (See Board hearing transcript, page 20.). 
The earliest clinical evidence of leukemia is more than four decades after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).
 
VA clinical records reflect that the Veteran was diagnosed with CML in October 2010 through routine blood work and was noted to have elevated blood count.  (A statement from his physician, Dr. C. Shah, on a prescription pad note reflects that the Veteran was diagnosed with CML since 2010.)  He reported night sweats and some fatigue at that time.  The Veteran was born in 1945; thus, he was 65 years old at the time of his diagnosis.

The Veteran has submitted a print out of a website from the Agency for Toxic Substances & Disease Registry (ATSDR).  The ATSDR is a federal public health agency of the U.S. department of Health and Human Services.  The website is not associated with any information specific to the Veteran's medical history, and does not provide evidence that it is as likely as not that the Veteran's specific form of leukemia is due to exposure to toxins at Camp Lejeune.

A 2014 VA examination report reflects the opinion of the clinician that the Veteran's leukemia is not caused by or the result of the Veteran's exposure to contaminants at Camp Lejeune.

The clinician noted that the Veteran's age at time of diagnosis is the typical age of onset for his disease.  The clinician also discussed the various literature regarding toxins and CML to support his opinion.  The clinician opined that literature does not support a link between exposure to the toxins in question and CML.  The clinician also stated, in pertinent part, as follows:

While there has been some indication of a link between exposure to CLCW and "leukemia" when the various leukemia are looked at individually, there is no link between CML and CLCW.  The various leukemias are separate and distinct conditions as highlighted in the review below. Therefor the opinion as provided is supported.

Adult Leukemia is divided into four categories based the appearance of the cells and the type of cells which make up the leukemia.  The appearance is acute or  chronic and the types of cells are lymphocytic or myelogenous.  Therefore, the  four adult leukemia are acute lymphocytic leukemia (ALL), chronic Lymphocytic  leukemia (CLL), acute myelogenous leukemia (AML) and chronic myelogenous leukemia  (CML).

  . . . 

Cause of CML is unknown.  Risk factors include:  Age, more common in people over 60 years of age, unusual before 45 years of age, median age of onset 70 years of age[.]  Caucasian race compared to other races[.]  Family history of CLL[.]  Male have a greater risk than women, 1.7:1[.]Previous chemotherapy  Scientific Review:

The Veteran testified at the January 2016 Board hearing that in his opinion his CML is related to Benzine exposure and that his private oncologist, Dr. Shaw has stated to him that "there's no hematologist can state for certain that CML was not the result of exposure to contaminated water at Camp Lejeune."  

"The connection between what a physician said and the layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute 'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  The Veteran was advised that the record could be held open after the hearing in order for him to obtain an opinion from Dr. Shaw indicating it was at least as likely as not that his leukemia is due to CLCW.  However, the Veteran stated that he did ask Dr. Shaw but that Dr. Shaw did not want to get involved in his appeal. 

Despite the Veteran's contention, the clinical evidence of record does not reflect that it as likely as not that the Veteran's leukemia is causally related to, or aggravated by, active service.  Rather, as noted above, the only clinical evidence is against such a finding.  

In his notice of disagreement, the Veteran asserted that the 2014 clinician's finding that leukemia was diagnosed at the approximate age of 65, an age of onset typical for this medical condition is "not true", and that "many people over age 65 [do] not have leukemia."  The Veteran, however has not correctly interpreted the clinician's rationale.  The clinician has not stated that it is typical for most people age 65 to have leukemia.  Rather, the clinician has stated that a typical onset date for leukemia, in those people that have it, is age 65, which is consistent with the Veteran's age upon diagnosis. 

Neither the Veteran nor his wife has been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation on a complex medical matter like exposure to chemicals, including herbicides, and cancer.  As such, their lay opinions do not constitute competent medical evidence and lack probative value.  

Based on the foregoing, and in the absence of a competent opinion causally relating the Veteran's leukemia to service, competent credible evidence that it manifested to a degree of 10 percent or more within one year of separation from service, or competent credible evidence of continuity of symptomatology since service, the Board finds that the preponderance of the evidence is against a grant of service connection.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for chronic myelomonocytic leukemia, to include as to due herbicide exposure and/or exposure to Camp Lejeune contaminated water, is denied.


REMAND

Neurobehavioral Effect

In June 2013, the Veteran filed a claim for service connection for neurobehavioral effects but failed to state the specific effect from he suffered.  In his notice of disagreement, he also failed to state any specific effect.  The Board notes that the Veteran is already in receipt of service connection for chronic brain syndrome and posttraumatic stress disorder (PTSD),  which encompass symptoms such memory loss, sleep disturbances, and mood disturbances.  At the 2016 Board hearing, the Veteran indicated that he has bruxism and that he was first diagnosed with this alleged "neural behavioral tic" in 1967.   

A 1967 psychiatric examination report reflects that the Veteran showed some psychomotor retardation and difficulty in recent memory, difficulties in emotional control and additional alcohol intolerance.  He was diagnosed with chronic brain syndrome due to trauma manifested by recent memory impairment, difficulties in emotional control and alcohol intolerance.  A neurological diagnosis was chronic brain syndrome due to trauma manifested by reflex differences, a positive Romberg, and tension headaches.  The report is negative for any complaint of, or diagnosis, of a tic or of bruxism. 

An April 2011 VA examination report for the Veteran's service-connected TBI reflects the following with regard to neurobehavioral effects:

One or more neurobehavioral effects that do not Interfere with workplace interaction or social interaction.  Examples of neurobehavioral effects are: irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability.  Any of these effects may range from slight to severe although verbal and physical aggression are likely to have a more serious impact on workplace interaction and social interaction than some of the other effects 

The April 2011 examination report also reflects that there were no physical findings of autonomic nervous system impairment, imbalance or tremors, or cranial nerve dysfunction. 

July 2015 correspondence from Dr. T. Schneider (Implants & Periodontics at the Jersey Shore) reflects that the Veteran suffers from a "parafunctional habit, specifically a condition called bruxism".  It was noted that the Veteran's bruxism "was so bad" that the Veteran fractured his upper left bicuspid tooth (#12)and damaged his jawbone.  Dr. Schneider also referenced an August 2014 report, and the Veteran's treatment/examination by Dr. C. Williamson.  Such records are not associated with the claims file. 

Based on the above, the Board finds that further development is necessary prior to adjudication of the Veteran's claim.  VA should attempt to obtain all records, private and VA, for the Veteran's dental treatment, to include bruxism.

Thereafter, VA should obtain a clinical opinion as to whether bruxism is a "neurobehavioral effect", and if so, whether it is as likely as not casually related to the Veteran's service at Camp Lejeune.  The clinician should also opine as to whether it is as likely as not that the Veteran's bruxism is causally related to, or aggravated by his service-connected chronic brain syndrome and/or PTSD. 

Residuals of Chronic Brain Syndrome due to Trauma

The Veteran's disability is rated as 10 percent disabling under DCs 8045-9304.  The Board finds that further development (i.e. obtaining private records) and clarification of the Veteran's symptoms due to his chronic brain syndrome is warranted.

Historically, an October 1967 VA examination report found that the Veteran had chronic brain syndrome due to trauma which was manifested by reflex differences, a positive Romberg test (it was noted that the Veteran did not feel secure when standing with closed eyes), and tension headaches.

A 2009 VA examination report reflects that the Veteran had tension headaches which were not severe or prostrating in nature.  With regard to memory disturbance, there was no objective evidence of memory loss.  With regard to balance problems, there were no cerebellar findings, but the examiner noted that the balance problems could be related to the Veteran's hearing loss and tinnitus, and the Veteran had a positive  Hallpike-Dix maneuver test which indicates the patient has benign positional vertigo (benign paroxysmal positional vertigo).  With regard to sleep disturbances, the examiner found that the Veteran sleep disturbance was mild to moderate.  The examiner found that the Veteran "most likely had a postconcussive syndrome with some residuals as mentioned above however there is no definite documentation of TBI".

An April 2011 VA examination report reflects that the Veteran had no evidence of TBI.  The Veteran was noted to have frontal neurologic pain and dull headaches consistent with tension type headache  occasional lightheadedness, nightmares and frequent awakening at night, and mild memory impairment.  A 2011 VA examination report reflects that the Veteran has headaches, right frontal neuralgic pain, occasional lightheadedness, nightmares and frequent awakening at night, and tinnitus.

The Veteran testified at the 2016 Board hearing that he has memory loss, confusion, temper problems, and a balance condition.  The Board notes that symptoms such as  memory loss, mood disturbances, and sleep disturbances are already considered in rating PTSD.  However, headaches are not considered in the PTSD ratings. (Balance problems are addressed in the introduction to this decision.)

The Veteran testified that he sees a private clinician, and he has submitted evidence of prescription medication, for his headaches.  The Board finds that private treatment records, which may annotate the severity, duration, and frequency of the headaches, would be useful to the Board in adjudicating the Veteran's claim.  The Veteran has also stated that he gets treatment at the Brick, New Jersey Outpatient Clinic.  Thus, VA should attempt to obtain all records for headaches from 2009 to present.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain all dental records pertaining to the Veteran's bruxism, to include Dr. Schneider's August 2014 report, and records from Dr. C. Williamson, and all records pertinent to the Veteran's headaches, to include records from Dr. A. Mathur from 2009 to present, and to include from the VA Outpatient clinic in Brick, New Jersey from 2009 to present.

2.  Obtain a clinical opinion (with examination only if deemed necessary by the opinion provider) to address the following:

a. Please identify all "neurobehavioral effects" manifested during this appeal (since April 2009), and in particular address whether bruxism is a "neurobehavioral effect;" and
b. Please indicate the etiology of each neurobehavioral effect identified.  In particular, as to each identified neurobehavioral effect, and including bruxism, please respond to the following:

i. Is it at least as likely as not casually related to the Veteran's service at Camp Lejeune; or
ii.	Is it at least as likely as not causally related to his service-connected TBI and/or PTSD? and
iii.	Is it at least as likely as not aggravated (permanently worsened) by his service-connected TBI and/or PTSD?

Any opinion must include an adequate rationale.

3.  Please arrange for a VA examination to assess the severity of the Veteran's residuals of chronic brain syndrome due to trauma.  

a. Please clearly identify all manifestations of his chronic brain syndrome and discuss the impact on the Veteran's functioning.  In particular, does the Veteran have memory loss, confusion, temper problems, balance problems, and/or headaches as a residual of chronic brain syndrome?  
b. The examiner should indicate, if possible, which of the Veteran's symptoms and functional impairments or limitations are attributable to his service-connected PTSD or other service-connected disability.  Please consider and discuss as necessary the evidence of record indicating memory loss, confusion, and temper problems are related to his PTSD and balance problems may be due to service-connected hearing loss and/or tinnitus.

4.  Following completion of the above, readjudicate the issues on appeal.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


